DETAILED ACTION
This action is in response to Applicant’s filing on November 2, 2021.  Claims 11-24 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claim 11-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Panigrahi (U.S. Pat. No. 10,919,475, hereinafter “Panigrahi”) in view of McKown et al. (U.S. Pat. No. 9,020,690, hereinafter “McKown”), and further in view of Fujitsuka (U.S. Pat. No. 8,855,884).
Specifically, regarding Claim 11, Panigrahi discloses a method for determining an accident effect on a vehicle (Abstract), the method comprising: repeatedly determining and storing movement data of the vehicle (col. 3, ll. 49-51, col. 4, ll. 3-8, col. 4, ll. 32-45, col. 6, ll. 30-33), evaluating the movement data in order to detect an accident event (col. 4, ll. 15-37), and calculating at least one impact angle of an impact occurring external to the vehicle from the stored movement data following the detecting of the accident event (Abstract, col. 2, ll. 1-3).  
Panigrahi does not disclose evaluating the movement data in order to detect a secondary accident event, wherein the secondary accident event is due to the accident 
However, McKown discloses (i) evaluating movement data in order to detect a secondary accident event (col. 12, ll. 15-18) and calculating at least one impact angle of an impact occurring external to the vehicle associated with the secondary accident event (direction of impact angle, DOI Ψ), following the detecting of the secondary accident event (col. 12, ll. 16-38), as recited in Claim 11, and (ii) placing an emergency call upon detecting the accident event (col. 12, ll. 39-42), as recited in Claim 18.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McKown with those of Panigrahi to provide a qualified multiple-crash detection decision wherein a preliminary crash detection based on impact sensors is qualified by non-impact sensors in addition to vehicle telemetry data to score a detected crash (col. 8, ll. 14-30). 
The combination of Panigrahi and McKown discloses substantially all of the limitations of the present invention but does not disclose the claimed secondary accident event.  However, Fujitsuka discloses that the secondary accident event is due to the accident event causing a second impact of the vehicle against an obstacle (col. 4, ll. 48-51, 55-60).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fujitsuka with those of Panigrahi and McKown to reduce a damage degree of a driver (see, e.g., col. 7, ll. 28-29 and 57-61). 
Regarding Claim 12, Panigrahi discloses the vehicle is a motor vehicle (Abstract).
Regarding Claim 13, Panigrahi discloses comprising reconstructing from the stored movement data a movement sequence of the vehicle at least immediately after the accident event (col. 4, ll. 15-37).
Regarding Claim 14, Panigrahi discloses that the movement data comprises at least one of acceleration data (col. 4, ll. 26-33).
Regarding Claim 15, Panigrahi discloses the at least one of velocity data and acceleration data is in at least two dimensions (FIGS. 2-4). 
Regarding Claims 16 and 17, the combination of Panigrahi, McKown, and Fujitsuka discloses substantially all of the limitations of the present invention but does not disclose the claimed 5 min to 30 min and 10 min to 15 min ranges.  However, it has been concluded that absent any convincing showing of the criticality of the design, this particular design is nothing more than the inventor choice without departing from the scope of the invention.  In re Dailey, 149 USPQ 47 (CCPA 1976).   
Regarding Claim 19, Panigrahi discloses transmitting the movement data to a server upon detecting the accident event (col. 9, ll. 40-41).

Regarding Claim 20, Panigrahi discloses a device for determining an accident effect on a vehicle (Abstract), comprising: at least one motion sensor for detecting movement data of the vehicle (col. 4, ll. 26-33), at least one memory device for storing the movement data detected by the at least one motion sensor (col. 3, ll. 49-51, col. 4, ll. 3-8, col. 4, ll. 32-45, col. 6, ll. 30-33), and an evaluation device for evaluating the movement data detected by the at least one motion sensor in order to detect an accident event (BCM 15; col. 3, ll. 37-58). Panigrahi does not disclose the claimed secondary accident event and calculation. 
However, Fujitsuka discloses a secondary accident event, wherein the secondary accident event is due to the accident event causing a second impact of the vehicle against an obstacle (col. 4, ll. 48-51, 55-60).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fujitsuka with those of Panigrahi to reduce a damage degree of a driver (see, e.g., col. 7, ll. 28-29 and 57-61).
The combination of Panigrahi and Fujitsuka discloses substantially all of the limitations of the present invention but does not disclose the claimed calculation.  
However, McKown discloses calculate[ing] at least one impact angle of an impact occurring external to the vehicle associated with both the accident event (direction of impact angle, DOI Ψ), and the secondary accident event from the stored movement data following the detecting of the accident event and the secondary accident event (col. 12, ll. 16-38).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McKown with those of Panigrahi and Fujitsuka to reduce a damage degree of a driver (see, e.g., col. 7, ll. 28-29 and 57-61).
Regarding Claim 21, Panigrahi discloses that the vehicle is a motor vehicle (Abstract).
Regarding Claim 22, Panigrahi discloses that the at least one motion sensor includes at least one acceleration sensor (col. 4, ll. 26-33).
Regarding Claim 24, Panigrahi discloses a transmitter for, upon the detecting of the accident event, transmitting the movement data detected by the at least one motion sensor to a server (col. 9, ll. 34-41).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Panigrahi, Fujitsuka, and McKown in view of Lagassey (U.S. Pat. No. 7,348,895).  
The combination of Panigrahi, Fujitsuka, and McKown discloses substantially all of the limitations of the present invention, but does not disclose the claimed memory.  
However, Lagassey discloses that the at least one memory device includes at least one circular buffer (52; FIG. 3) for temporarily storing movement data detected by at least one sensor (col. 10, ll. 52-66).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lagassey with those of Panigrahi, Fujitsuka, and McKown to store motion sensor data in a circular buffer to ensure adequate storage is readily available.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached M-F, 12-9 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.   
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833